               Case 19-10844-BLS          Doc 12     Filed 04/15/19      Page 1 of 26




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                  Chapter 11

Achaogen, Inc.                                         Case No. 19-10844 (BLS)

                        Debtor.1


     DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
     AUTHORIZING DEBTOR TO (A) CONTINUE PREPETITION INSURANCE
      PROGRAM; (B) PAY ANY PREPETITION PREMIUMS AND RELATED
      OBLIGATIONS; AND (C) RENEW OR ENTER INTO NEW INSURANCE
    ARRANGEMENTS AND/OR PREMIUM FINANCING AGREEMENTS IN THE
    ORDINARY COURSE OF BUSINESS; AND (II) GRANTING RELATED RELIEF

              The debtor and debtor in possession in the above-captioned case (the “Debtor”),

hereby moves this Court for entry of interim and final orders (the “Motion”), substantially in the

forms attached hereto as Exhibit B (the “Proposed Interim Order”) and Exhibit C (the

“Proposed Final Order”) (i) authorizing the Debtor to (a) continue its prepetition insurance

program; (b) pay any prepetition premiums and related obligations; and (c) renew or enter into

new insurance arrangements and/or premium financing agreements in the ordinary course of

business; and (ii) granting related relief. In support of this Motion, the Debtor incorporates by

reference the Declaration of Blake Wise in Support of First Day Relief (the “First Day

Declaration”),2 filed contemporaneously herewith, and respectfully states as follows:

                                   JURISDICTION AND VENUE

                1.      The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

1
 The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA
94080.
2
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Day
Declaration.
              Case 19-10844-BLS        Doc 12       Filed 04/15/19   Page 2 of 26




Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtor confirms its consent pursuant to Rule 9013-l(f) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”) to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

               2.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

               3.     The bases for the relief requested herein are sections 105 and 363 of title

11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rules 6003

and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                 GENERAL BACKGROUND

               4.     On the date hereof (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code (this “Chapter 11 Case”). The

Debtor continues to operate its business as debtor in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No party has requested the appointment of a trustee or examiner

and no committee has been appointed in this Chapter 11 Case.

               5.     The Debtor is a biopharmaceutical company focused on the development

and commercialization of innovative antibiotic treatments against multi-drug resistant gram-

negative infections. Additional details regarding the Debtor’s business and the facts and

circumstances supporting the relief requested herein are set forth in the First Day Declaration,

which was filed contemporaneously with this Motion and is incorporated by reference.




                                                2
               Case 19-10844-BLS          Doc 12       Filed 04/15/19      Page 3 of 26




                          THE DEBTOR’S INSURANCE PROGRAM

                6.      In the ordinary course of its business, the Debtor maintains various

customary insurance policies (collectively, the “Insurance Program”) that provides coverage for,

among other things: employment practices liability, fiduciary liability, automobile liability, cyber

liability, cargo liability, products liability, premises pollution liability, property liability, general

commercial liability, crime liability, directors and officers liability, and workers compensation

liability, as well as an umbrella policy (collectively, the “Policies”).

                7.      Attached as Exhibit A is a comprehensive list of the Policies, including

the type of coverage, Policy number, Policy effective dates, Policy expiration dates, Policy

limits, Policy carrier, Policy premium, and Policy broker. Policy premiums are historically

prepaid upon their renewal. Six of the Policies were set to expire in March 2019, prior to which

the Debtor entered into three month extensions (and prepaid the related premiums in full)

extending those Policies to June 30, 2019. The Debtor estimates it would cost approximately an

additional $25,000 if it were necessary for the Debtor to extend these Policies an additional 3

months. The remaining Policies are scheduled to expire at various times after December 31,

2019. Additionally, on April 8, 2019, the Debtor purchased a pre-paid D&O tail policy, which

runs through December 31, 2025.

                8.      All of the Policies are managed through Aon Risk Services West Inc.

(“Aon”), as broker. Aon assists the Debtor in determining the appropriate type and amount of

insurance coverage and then negotiates with insurance companies to procure the optimal

policies. The premiums for Aon-brokered policies are generally paid to Aon, which remits such

payments to the insurance carriers directly. Aon’s broker fees are $95,000 per year, which was

paid in full in November 2018.




                                                   3
              Case 19-10844-BLS        Doc 12       Filed 04/15/19   Page 4 of 26




              9.      As of the Petition Date, the Debtor believes that it was substantially

current on amounts owed under the Policies. Further, the Debtor is not currently a party to any

premium financing agreements. Out of an abundance of caution, however, the Debtor seeks

authorization to make payments attributable to the prepetition period (plus any unforeseen

deductible payment amounts for prepetition claims) in an amount not to exceed $100,000 on an

interim basis and authority to enter into premium financing agreements in the ordinary course of

business.

              10.     Adequate insurance coverage is essential to operating the Debtor’s

business, maintaining and protecting the value of its assets for the benefit of creditors, and

guarding against risk of loss. Moreover, in many cases, various regulations, laws, or contracts

that govern the conduct of the Debtor’s business under applicable nonbankruptcy law require the

Debtor to maintain insurance coverage. Likewise, the U.S. Trustee Guidelines for debtors in

possession operating in chapter 11 cases in this Bankruptcy Court require the Debtor to maintain

adequate insurance coverage. This coverage could not be provided without continuing the

Insurance Program.

                                   RELIEF REQUESTED

              11.     By this Motion, the Debtor seeks authority, but not direction, to continue

its Insurance Program, including by: (i) continuing to pay for the Policies; (ii) renewing or

replacing insurance arrangements and/or entering into premium financing agreements in the

ordinary course of business without further order of the Court. Though the Debtor believes that

it does not owe any prepetition Policy premiums or other obligations on the Policies, the Debtor

also requests, out of an abundance of caution, permission to make all payments required to

continue its Insurance Program, including payment of any prepetition premiums, deductibles, or




                                                4
              Case 19-10844-BLS         Doc 12       Filed 04/15/19    Page 5 of 26




other obligations under the Policies and, to the extent applicable, engage and pay insurance

brokers in the ordinary course of business. The Debtor wishes to pay the appropriate parties up to

$100,000 on an interim basis, to be allocated at the Debtor’s discretion without prejudice to seek

additional relief on an emergency basis.

               12.     Further, if the Court grants the relief sought in this Motion, the Debtor

requests that all applicable banks and other financial institutions be authorized, when requested

by the Debtor in its discretion, without any duty of inquiry or liability to any party for following

the Debtor’s instructions, to receive, process, honor, and pay any and all checks drawn on the

Debtor’s accounts to pay amounts owed under the Insurance Program, whether those checks are

presented prior to or after the Petition Date, and to make other transfers, provided that sufficient

funds are available in the applicable accounts to make the payments.

                                      BASIS FOR RELIEF

  I.      Continuation of the Insurance Policies Is Required By the Bankruptcy Code and
          U.S. Trustee Operating Guidelines.

               13.     Section 1112(b)(4)(C) of the Bankruptcy Code provides that “failure to

maintain appropriate insurance that poses a risk to the estate or to the public” is “cause” for

mandatory conversion or dismissal of a chapter 11 case. 11 U.S.C. § 1112(b)(4)(C). In addition,

in many instances, the coverage provided under the Insurance Program is required by the

regulations, laws, certain credit agreements, and contracts that govern the Debtor’s commercial

activities, including the operating guidelines issued by the Office of the United States Trustee for

Region 3 (the “U.S. Trustee Operating Guidelines”). Given this backdrop, the Debtor believes it

is essential to its estate, and consistent with the Bankruptcy Code and the U.S. Trustee Operating

Guidelines, that it (a) maintains and continues to make all payments required under its Insurance




                                                 5
                Case 19-10844-BLS            Doc 12       Filed 04/15/19      Page 6 of 26




Program, and (b) has the authority to supplement, amend, extend, renew, or replace its Insurance

Program as needed, in its judgment, without further order of the Court.3

                 14.     Further, this Court has authority to grant the relief requested herein

pursuant to sections 105(a) and 363(b) of the Bankruptcy Code. Section 363(b)(1) of the

Bankruptcy Code provides that “[t]he trustee, after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

Moreover, section 105(a) of the Bankruptcy Code allows the Court to authorize payments on

account of certain prepetition claims when necessary. Section 105(a) of the Bankruptcy Code

provides, in relevant part, that “[t]he court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C.

§ 105(a). This is generally referred to as the “necessity of payment rule” or the “doctrine of

necessity.” See In re NVR, L.P., 147 B.R. 126, 128 (Bankr. E.D. Va. 1992); In re Ionosphere

Clubs, Inc., 98 B.R. 174, 177 (Bankr. S.D.N.Y. 1989), accord In re Financial News Network,

Inc., 134 B.R. 732, 736 (Bankr. S.D.N.Y. 1991) (prepetition claims may be paid when so doing

is “critical to the debtor’s reorganization”); In re Eagle-Pitcher Indus., 124 B.R. 1021, 1023

(Bankr. S.D. Ohio 1991) (payment must be “necessary to avert a serious threat to the Chapter 11

process”); In re Structurlite Plastics Corp., 86 B.R. 922, 931 (Bankr. S.D. Ohio 1988) (payment

necessary to “permit the greatest likelihood of survival of the debtor and payment of creditors in

full or at least proportionately”) (quoting In re Chateaugay Corp., 80 B.R. 279, 287 (S.D.N.Y.

1987)).




3
  The Debtor believes that continuation of the Insurance Program and the ability to supplement, amend, extend,
renew, or replace the Insurance Program is authorized in the ordinary course. 11 U.S.C. § 363(c)(1). The Debtor
therefore seeks such relief out of an abundance of caution given the importance of the Insurance Program to the
protection of its estate.



                                                      6
              Case 19-10844-BLS         Doc 12       Filed 04/15/19   Page 7 of 26




               15.     Courts have recognized that the “necessity of payment rule” is “well-

established in bankruptcy common law.” In re NVR, L.P., 147 B.R. 126, 127 (Bankr. E.D. Va.

1992) (also stating that, under Section 105(a), a court “can permit pre-plan payment of a

prepetition obligation when essential to the continued operation of the debtor”); see also In re

Motor Coach Indus. Int’l Inc., 2009 WL 330993, at *2 n.5 (Bankr. D. Del. Feb. 10, 2009) (“The

‘doctrine of necessity’ or ‘necessity of payment’ doctrine is a general rubric for the proposition

that a court can authorize the payment of prepetition claims if such payment is essential to the

continued operation of the debtor.”); In re Just for Feet, Inc., 242 B.R. 821, 824-25 (D. Del.

1999) (holding that Bankruptcy Code section 105(a) provides a statutory basis for the payment of

prepetition claims under the doctrine of necessity and noting that “[t]he Supreme Court, the

Third Circuit and the District of Delaware all recognize the court’s power to authorize payment

of prepetition claims when such payment is necessary for the debtor’s survival during chapter

11”); In re Columbia Gas Sys., Inc., 171 B.R. 189, 191-92 (Bankr. D. Del. 1994) (confirming

that the doctrine of necessity, i.e., whether the payment is essential to the continued operation of

the business, is the standard in the Third Circuit for enabling a court to authorize the payment of

prepetition claims prior to the confirmation of a reorganization plan); In re Ionosphere Clubs,

Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (stating that a bankruptcy court’s use of its

equitable powers to “authorize the payment of prepetition debt when such payment is needed to

facilitate the rehabilitation of the debtor is not a novel concept”) (citing NLRB v. Bildisco &

Bildisco, 465 U.S. 513, 528 (1984)).

               16.     For the reasons described above, and in view of the Debtor’s need to

maintain insurance to operate its business and prudently manage and preserve cash flow,

authorizing the Debtor to maintain the Insurance Program, including utilizing the services of any




                                                 7
              Case 19-10844-BLS         Doc 12       Filed 04/15/19   Page 8 of 26




insurance agents or brokers that the Debtor employs in the ordinary course of maintaining the

Insurance Program and making any payments required by the Policies, is in the best interests of

all parties in interest in this case. Thus, the Debtor respectfully requests authorization (but not

direction) to fully maintain the existing Insurance Program and to honor the obligations

described herein.

               17.    For these same reasons, the Debtor also seeks authorization (but not

direction) to renew, replace or extend Policies, or to enter into new insurance arrangements as

may be required, in the ordinary course of business and without further order of the Court.

               18.    This Court has granted similar relief in other complex chapter 11 cases.

Given the crucial nature of the Debtor’s various coverage requirements, similar relief is

appropriate here. In re Orexigen Therapeutics, Inc., No. 18-10518 (Bankr. D. Del. April, 11

2018); In re Promise Healthcare Group, LLC., No. 18-12491 (Bankr. D. Del Dec. 3, 2018); In re

Sancilio Pharmaceuticals Company, Inc., No. 18-11333 (Bankr. D. Del June 28, 2018); In re

Gibson Brands, Inc., No. 18-11025 (CSS) (Bankr. D. Del. May 2, 2018); In re Bertucci’s

Holdings, Inc., No. 18-10894 (MFW) (Bankr. D. Del. May 4, 2018); In re Aerospace Holdings,

Inc., No. 17-10635 (KG) (Bankr. D. Del. Mar. 29, 2017); In re Maxus Energy Corporation, No.

16-11501 (CSS) (Bankr. D. Del. July 11, 2016); In re Golfsmith Intl Holdings, Inc., No. 16-

12033 (CSS) (Bankr. D. Del. Oct. 13, 2016); In re IMX Acquisition Corp., No. 16-12238 (BLS)

(Bankr. D. Del. Nov. 2, 2016); In re Radioshack Corp., No. 15-10197 (BLS) (Bankr. D. Del.

Feb. 9, 2015); In re CWC Liquidation Inc., No. 14-10867 (BLS) (Bankr. D. Del. May 5, 2014).

 II.      The Court Should Authorize The Debtor To Enter Into Premium Financing
          Agreements

               19.    Pursuant to section 364(c) of the Bankruptcy Code, a debtor may, in the

exercise of its business judgment, incur secured postpetition debt if the debtor has been unable to



                                                 8
              Case 19-10844-BLS          Doc 12       Filed 04/15/19   Page 9 of 26




obtain unsecured credit and the borrowing is in the best interests of the estate. Although the

Debtor does not currently have any premium financing agreements in place, out of an abundance

of caution, the Debtor is seeking express authority to enter into premium financing agreements in

the ordinary course of business, in connection with its Insurance Program, to the extent that the

Debtor determines that such action is in the best interest of its estate. The Debtor respectfully

submits that entry into insurance premium financing agreements should be authorized pursuant

to section 364(c) of the Bankruptcy Code as actions in the ordinary course of business.

               20.     Courts recognize the importance of a debtor having access to premium

financing agreements and have granted relief similar to the relief requested in this motion. See,

e.g., In re Ames Dept. Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (stating that with

respect to postpetition credit, courts “permit debtors in possession to exercise their basic business

judgment consistent with their fiduciary duties”); In re Simasko Prod. Co., 47 B.R. 444, 448–49

(Bankr. D. Colo. 1985) (authorizing interim financing agreement where debtor’s business

judgment indicated financing was necessary and reasonable for benefit of estate). Courts in this

district have granted similar relief as well. See, e.g., In re Promise Healthcare Group, LLC., No.

18-12491 (Bankr. D. Del Dec. 3, 2018); In re Sancilio Pharmaceuticals Company, Inc., No. 18-

11333 (Bankr. D. Del June 28, 2018).

III.      Cause Exists To Authorize The Debtor’s Financial Institutions To Honor Checks
          And Electronic Fund Transfers.

               21.     The Court should authorize the Debtor’s financial institutions to honor

checks and electronic funds transfers relating to prepetition Insurance Program obligations. The

proposed DIP budget provides sufficient funding for the payment of any modest prepetition

amounts that may be owing under the Insurance Program. In addition, under the Debtor’s

existing cash management system, the Debtor can readily identify checks or wire transfer



                                                  9
              Case 19-10844-BLS          Doc 12     Filed 04/15/19     Page 10 of 26




requests as relating to an authorized prepetition payment in respect of the Insurance Program.

Accordingly, the Debtor believes that checks or wire transfer requests, other than those relating

to authorized payments, will not be honored inadvertently. Therefore, the Debtor respectfully

requests that the Court authorize and direct all applicable financial institutions, when requested

by the Debtor, to receive, process, honor, and pay any and all checks or wire transfer requests in

respect of the relief requested in this motion.

               22.     Based on the foregoing, the relief requested is necessary and appropriate,

in the best interests of the Debtor’s estate and creditors, and should be granted in all respects.

        THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

               23.     Under Bankruptcy Rule 6003, the Court may grant relief regarding a

motion to pay all or part of a prepetition claim within 21 days after the Petition Date if the relief

is necessary to avoid immediate and irreparable harm. Immediate and irreparable harm exists

where the absence of relief would impair a debtor’s ability to reorganize or threaten the debtor’s

future as a going concern. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 36 n.2 (Bankr.

S.D.N.Y. 1990) (discussing the elements of “immediate and irreparable harm” in relation to

Bankruptcy Rule 4001).

               24.     Absent the relief requested herein, the Debtor would suffer immediate and

irreparable harm because preservation of the Insurance Program is immediately necessary to

ensure the continuation of the Debtor’s business and a transition to operating in chapter 11.

Accordingly, the Debtor submits that they have satisfied the standard of Bankruptcy Rule 6003.

                 WAIVER OF BANKRUPTCY RULES 6004(a) AND 6004(h)

               25.     To implement the relief requested, the Debtor seeks a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,




                                                  10
              Case 19-10844-BLS         Doc 12     Filed 04/15/19     Page 11 of 26




sale, or lease of property under Bankruptcy Rule 6004(h). The Debtor submits that cause exists

to justify a waiver of the fourteen day stay imposed by Bankruptcy Rule 6004(h), to the extent it

applies, for the reasons described above, including the critical necessity of ensuring

uninterrupted insurance coverage.

                                 RESERVATION OF RIGHTS

               26.     Nothing contained in this Motion or any actions taken by the Debtor

pursuant to relief granted in the Order is intended or should be construed as: (a) an admission as

to the validity of any particular claim against the Debtor; (b) a waiver of the Debtor’s rights to

dispute any particular claim on any grounds; (c) a promise or requirement to pay any particular

claim; (d) an implication or admission that any particular claim is of a type specified or defined

in this Motion; (e) a request or authorization to assume any agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtor’s rights

under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtor that

any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to this Motion are

valid, and the Debtor expressly reserved its rights to contest the extent, validity, or perfection or

seek avoidance of all such liens. If the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to

the validity of any particular claim or a waiver of the Debtor’s rights to subsequently dispute

such claim.

                                             NOTICE

               27.     Notice of this Motion is being provided to: (i) the U.S. Trustee; (ii) the

parties included on the Debtor’s list of twenty (20) largest unsecured creditors; (iii) counsel to

SVB in its capacity as Prepetition Lender and DIP Lender (each as defined in the First Day




                                                 11
              Case 19-10844-BLS          Doc 12     Filed 04/15/19      Page 12 of 26




Declaration); (iv) Aon and the insurance carriers identified on the attached Exhibit A; (v) the

Internal Revenue Service; (vi) the Securities and Exchange Commission; (vii) the Delaware

Secretary of State; (viii) the Delaware Secretary of the Treasury; (ix) any party that has requested

notice pursuant to Bankruptcy Rule 2002; and (xi) any other party required to be provided notice

under Local Rule 9013-1(m). As this Motion is seeking “first day” relief, within two business

days after entry of an order on this Motion, the Debtor will serve copies of this Motion and any

order entered in respect to this Motion as required by Local Rule 9013-l(m). The Debtor submits

that, in light of the nature of the relief requested, no other or further notice need be given.

                                          CONCLUSION

       WHEREFORE, the Debtor respectfully requests that the Court enter interim and final

orders, substantially in the forms annexed hereto, granting the relief requested in the Motion and

such other and further relief as may be just and proper.


                            [Remainder of page intentionally left blank]




                                                  12
           Case 19-10844-BLS   Doc 12    Filed 04/15/19   Page 13 of 26




April 15, 2019            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                          /s/ Derek C. Abbott
                           Derek C. Abbott (No. 3376)
                           Andrew R. Remming (No. 5120)
                           Matthew O. Talmo (No. 6333)
                           Paige N. Topper (No. 6470)
                           1201 North Market Street, 16th Floor
                           P.O. Box 1347
                           Wilmington, Delaware 19899-1347
                           Tel.: (302) 658-9200
                           Fax: (302) 658-3989
                           dabbott@mnat.com
                           aremming@mnat.com
                           mtalmo@mnat.com
                           ptopper@mnat.com

                          - and -

                          Richard L. Wynne (CA 120349)
                          Pro hac vice admission pending
                          Erin N. Brady (CA 215038)
                          Pro hac vice admission pending
                          HOGAN LOVELLS US LLP
                          1999 Avenue of the Stars, Suite 1400
                          Los Angeles, California 90067
                          Telephone: (310) 785-4600
                          Facsimile: (310) 785-4601
                          richard.wynne@hoganlovells.com
                          erin.brady@hoganlovells.com

                          - and -

                          Christopher R. Bryant (NY 3934973)
                          Pro hac vice admission pending
                          John D. Beck (TX 24073898)
                          Pro hac vice admission pending
                          HOGAN LOVELLS US LLP
                          875 Third Avenue
                          New York, NY 10022
                          Telephone: (212) 918-3000
                          Facsimile: (212) 918-3100
                          chris.bryant@hoganlovells.com
                          john.beck@hoganlovells.com

                          Proposed Counsel for Debtor and Debtor in Possession




                                        13
Case 19-10844-BLS   Doc 12   Filed 04/15/19   Page 14 of 26




                      Exhibit A

          Schedule of Insurance Policies
                                    Case 19-10844-BLS       Doc 12     Filed 04/15/19     Page 15 of 26




                                                                     Aggregate                                                  Broker or
     Coverage          Policy Number        Eff. Date   Exp. Date                              Carrier              Premium
                                                                      Limits                                                    Direct Bill
Employment                                                                           Starr Indemnity 7 Liability
                       1000058304171        3/31/2018   6/30/2019    $3,000,000                                     $6,682.70      Aon
Practices Liability                                                                         Co. (CV Starr)
                                                                                    National Union Fire Ins. Co.,
Fiduciary Liability       013076410         3/31/2018   6/30/2019    $2,000,000                                     $804.44        Aon
                                                                                                (AIG)
                                                                                     Falvey Cargo Underwriters
Cyber Liability        MPL212832918         2/1/2018    6/30/2019    $1,000,000                                     $1,542.62      Aon
                                                                                     (Lloyds of London), A XV
                                                                                     Falvey Cargo Underwriters
Cargo                      MC2632           2/1/2018    6/30/2019    $2,500,000                                      $3,920        Aon
                                                                                     (Lloyds of London), A XV
                                                                                    Chubb Insurance Cos., A++
Products Liability      3589-41-31 UC       2/1/2018    3/21/2023    $5,000,000                                      $5,500        Aon
                                                                                                 XV
Premises Pollution                                                                     Illinois Union Ins. Co.
                        G46619675001        3/23/2017   3/23/2020    $5,000,000                                      $5,000        Aon
Package Worldwide                                                                         (Chubb), A++ XV
Worldwide Package
                                                                        Various
(Property; General
                          3592-05-55        2/1/2018    6/30/2019     limits from   Chubb Insurance Cos., A++
Liability; Crime                                                                                                    $16,170        Aon
                                                                      $50,000 to               XV
Bond; Auto;
                                                                     $78,000,000
Umbrella)
Worldwide                                                                           Chubb Insurance Cos., A++
                          7986-85-44        2/1/2018    6/30/2019    $10,000,000                                    $1,922.70      Aon
Umbrella Liability                                                                             XV
                         01-335-98-06                                               National Union Fire Ins. Co.,
                                            3/31/2018 12/31/2019     $10,000,000                                    $45,630        Aon
                           (Side A)                                                           (AIG)
                          0311-2724                                                   Allied World Assurance
Directors & Officers                        3/31/2018 12/31/2019     $5,000,000                                     $85,000        Aon
                       (Excess Liability)                                                  Company Inc.
Liability Insurance     ELU154825-18                                   Various
                        (Executive and                                  from            XL Specialty Insurance
                                            3/31/2018 12/31/2019                                                    $684,998       Aon
                          Corporate                                  $250,000 to             Company
                          Securities)                                $10,000,000
                                Case 19-10844-BLS       Doc 12     Filed 04/15/19     Page 16 of 26




                                                                 Aggregate                                                Broker or
    Coverage        Policy Number       Eff. Date   Exp. Date                              Carrier             Premium
                                                                  Limits                                                  Direct Bill
                    ORPRO 40665                                                     Old Republic Insurance
                                        3/31/2018 12/31/2019     $5,000,000                                    $182,750      Aon
                   (Excess Liability)                                                     Company
                   MLX 7602449-01
                                        3/31/2018 12/31/2019     $5,000,000    Argonaut Insurance Company      $127,500      Aon
                   (Excess Liability)
Workers                                                                        Travelers Property Cas Co. of
                     UB0N407902         1/1/2019     1/1/2020    $1,000,000                                    $37,963       Aon
Compensation                                                                             America
                                                                                  XL Specialty Insurance
                    ELU15482518         4/8/2019    12/31/2025   $10,000,000                                   $900,000      Aon
                                                                                         Company
                                                                                  Old Republic Insurance
                    ORPRO40665          4/8/2019    12/31/2025   $15,000,000                                   $258,000      Aon
                                                                                         Company
 D&O Tail Policy   MLX760244901         4/8/2019    12/31/2025   $20,000,000   Argonaut Insurance Company      $154,286      Aon
                                                                                 Allied World Assurance
                       03112724         4/8/2019    12/31/2025   $25,000,000                                   $104,762      Aon
                                                                                   Company (U.S) Inc.
                                                                                  National Fire Insurance
                      013359806         4/8/2019    12/31/2025   $35,000,000                                   $62,023       Aon
                                                                                Company of Pittsburgh, PA
Case 19-10844-BLS   Doc 12   Filed 04/15/19   Page 17 of 26




                      Exhibit B

             Proposed Interim Order
                 Case 19-10844-BLS           Doc 12      Filed 04/15/19      Page 18 of 26




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                      Chapter 11

Achaogen, Inc.                                             Case No. 19-10844 (BLS)

                           Debtor.1
                                                           Re: D.I. ___

 INTERIM ORDER (I) AUTHORIZING DEBTOR TO (A) CONTINUE PREPETITION
INSURANCE PROGRAM; (B) PAY ANY PREPETITION PREMIUMS AND RELATED
     OBLIGATIONS; AND (C) RENEW OR ENTER INTO NEW INSURANCE
   ARRANGEMENTS AND/OR PREMIUM FINANCING AGREEMENTS IN THE
   ORDINARY COURSE OF BUSINESS; AND (II) GRANTING RELATED RELIEF


                   Upon the motion (the “Motion”)2 of the above-captioned debtor and debtor in

possession (the “Debtor”), for entry of interim and final orders (i) authorizing the Debtor to (a)

continue its prepetition insurance program; (b) pay any prepetition premiums and related

obligations; (c) renew or enter into new insurance arrangements and/or enter into premium

financing agreements in the ordinary course of business; and (ii) granting related relief; and upon

the Declaration of Blake Wise in Support of First Day Relief (the “First Day Declaration”); and

the Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that this Court may

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to



1
 The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
address for purposes of this Chapter 11 Case is 1Tower Place, Suite 400, South San Francisco, CA 94080.
2
    Capitalized terms not defined in this Order are defined in the Motion.
              Case 19-10844-BLS         Doc 12       Filed 04/15/19   Page 19 of 26




28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided

under the circumstances; and the relief requested being in the best interests of the Debtor and its

estate and creditors; and this Court having reviewed the Motion and having heard the statements

in support of the relief requested therein at a hearing before this Court (the “Hearing”); and the

Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before the Court and after due deliberation and sufficient cause appearing therefor, IT IS

HEREBY ORDERED THAT:

               1.      The Motion is GRANTED, on an interim basis, as set forth herein.

               2.      Until such time as the Final Order is entered, the Debtor is authorized, but

not required, to maintain, at its discretion, the Insurance Program including, but not limited to,

the employment and compensation in the ordinary course of any agents and brokers that Debtor

relies upon to maintain the Insurance Program.

               3.      Until such time as the Final Order is entered, the Debtor is authorized, but

not required, to pay all amounts necessary to maintain the Insurance Program, including, but not

limited to, any prepetition premium, deductible or financing payments, or other amount that is

due in respect of any of the Policies and any fees or other amounts due to brokers and agents

engaged by the Debtor, in an amount not to exceed $100,000, without prejudice to the Debtor’s

ability to request to increase the foregoing amount or seek additional relief.

               4.      The Debtor is authorized, but not required, to renew or extend the Policies,

or to enter into new insurance arrangements, in the ordinary course of business, without further

order of the Court. Subject to the availability of funds, the Debtor’s banks and financial




                                                 2
                Case 19-10844-BLS      Doc 12        Filed 04/15/19   Page 20 of 26




institutions (collectively, the “Banks”) are authorized and directed to process, honor, and pay any

and all checks or electronic transfers issued in connection with the Insurance Program.

                 5.    All Banks that process, honor, and pay any and all checks or electronic

transfers on account of the Insurance Program may rely on the representations of the Debtor as to

which checks or electronic transfers are issued and authorized to be paid in accordance with this

Order without any duty of further inquiry and without liability for following the Debtor’s

instructions.

                 6.    Authorization of the payments shall not be deemed to constitute an order

approving the postpetition assumption of any executory contract pursuant to Section 365 of the

Bankruptcy Code.

                 7.    Nothing in this Order shall affect the Debtor’s right to contest the amount

or validity of any amounts claimed to be due by the Debtor under, or with respect to, any aspect

of the Insurance Program, in whole or in part.

                 8.    Notwithstanding the relief granted herein or any actions taken hereunder,

nothing contained in this Order shall create any rights in favor of, or enhance the status of any

claim held by, any of the Debtor’s insurance carriers, any other agents or brokers employed by

the Debtor, or any other third party relating to the Insurance Program.

                 9.    Notwithstanding the applicability of any of the Bankruptcy Rules, the

terms and conditions of this Order shall be immediately effective and enforceable upon its entry.

                 10.   The hearing to consider entry of an order granting the relief requested in

the Motion on a final basis shall be held on ____________, 2019 at __________ (Eastern

Time); and any objections to entry of such order shall be in writing, filed with the Court, and

served upon (i) counsel to the Debtor, (ii) the United States Trustee, (iii) counsel to the DIP




                                                 3
             Case 19-10844-BLS           Doc 12       Filed 04/15/19   Page 21 of 26




Lender, Morrison & Foerster LLP, 200 Clarendon Street, Boston, MA 02116, Attn: Alexander

Rheaume, Morrison & Foerster LLP, 250 West 55th Street, New York, NY 10019-9601, Attn:

Todd Goren and Benjamin Butterfield, and Ashby & Geddes, 500 Delaware Avenue, P.O. Box

1150, Wilmington, DE 19899, Attn: Gregory Taylor, and (iv) counsel for any statutory

committee appointed in this Chapter 11 Case so as to be received no later than 4:00 p.m.

(Eastern Time) on ______, 2019.

               11.    Notwithstanding anything contained in the Motion or this Order, any

payment authorized to be made by the Debtor herein shall be subject to the terms and conditions

contained in any interim or final order authorizing the Debtor to obtain postpetition financing

and to use cash collateral, including any budgets in connection therewith.

               12.    The Court shall retain jurisdiction to hear and determine all matters arising

from the implementation of this Order.




                              , 2019
Wilmington, Delaware                      THE HONORABLE BRENDAN L. SHANNON
                                          UNITED STATES BANKRUPTCY JUDGE




                                                  4
Case 19-10844-BLS   Doc 12   Filed 04/15/19   Page 22 of 26




                      Exhibit C

              Proposed Final Order
                 Case 19-10844-BLS           Doc 12      Filed 04/15/19      Page 23 of 26




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                      Chapter 11

Achaogen, Inc.                                             Case No. 19-10844 (BLS)

                           Debtor.1
                                                           Re: D.I. ___


  FINAL ORDER (I) AUTHORIZING DEBTOR TO (A) CONTINUE PREPETITION
INSURANCE PROGRAM; (B) PAY ANY PREPETITION PREMIUMS AND RELATED
     OBLIGATIONS; AND (C) RENEW OR ENTER INTO NEW INSURANCE
   ARRANGEMENTS AND/OR PREMIUM FINANCING AGREEMENTS IN THE
  ORDINARY COURSE OF BUSINESS; AND (II) GRANTING RELATED RELIEF


                   Upon the motion (the “Motion”)2 of the above-captioned debtor and debtor in

possession (the “Debtor”), for entry of interim and final orders (i) authorizing the Debtor to (a)

continue its prepetition insurance program; (b) pay any prepetition premiums and related

obligations and/or renew or enter into new insurance arrangements; and (ii) granting related

relief; and upon the Declaration of Blake Wise in Support of First Day Relief (the “First Day

Declaration”); and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that

this Court may enter a final order consistent with Article III of the United States Constitution;

and this Court having found that venue of this proceeding and the Motion in this district is proper



1
 The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
address for purposes of this Chapter 11 Case is 1Tower Place, Suite 400, South San Francisco, CA 94080.
2
    Capitalized terms not defined in this Order are defined in the Motion.
             Case 19-10844-BLS        Doc 12       Filed 04/15/19   Page 24 of 26




pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been

provided under the circumstances; and the relief requested being in the best interests of the

Debtor and its estate and creditors; and this Court having reviewed the Motion and having heard

the statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and the Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor, IT IS HEREBY ORDERED THAT:

               1.     The Motion is GRANTED, on a final basis, as set forth herein.

               2.     The Debtor is authorized, but not required, to maintain, at its discretion,

the Insurance Program including, but not limited to, the employment and compensation in the

ordinary course of any agents and brokers that Debtor relies upon to maintain the Insurance

Program.

               3.     The Debtor is authorized, but not required, to pay all amounts necessary to

maintain the Insurance Program, including, but not limited to, any prepetition premium,

deductible or financing payments, or other amount that is due in respect of any of the Policies

and any fees or other amounts due to brokers and agents engaged by the Debtor without

prejudice to the Debtor’s ability to request to increase the foregoing amount or seek additional

relief.

               4.     The Debtor is authorized, but not required, to renew or extend the Policies,

or to enter into new insurance arrangements, in the ordinary course of business, without further

order of the Court.




                                               2
                Case 19-10844-BLS         Doc 12       Filed 04/15/19   Page 25 of 26




                 5.     The Debtor is authorized, but not required, to enter into premium

financing agreements in connection with its Insurance Program to the extent that the Debtor

determines that such action is in the best interest of its estate.

                 6.     Subject to the availability of funds, the Debtor’s banks and financial

institutions (collectively, the “Banks”) are authorized and directed to process, honor, and pay any

and all checks or electronic transfers issued in connection with the Insurance Program.

                 7.     All Banks that process, honor, and pay any and all checks or electronic

transfers on account of the Insurance Program may rely on the representations of the Debtor as to

which checks or electronic transfers are issued and authorized to be paid in accordance with this

Order without any duty of further inquiry and without liability for following the Debtor’s

instructions.

                 8.     Authorization of the payments shall not be deemed to constitute an order

approving the postpetition assumption of any executory contract pursuant to Section 365 of the

Bankruptcy Code.

                 9.     Nothing in this Order shall affect the Debtor’s rights to contest the amount

or validity of any amounts claimed to be due by the Debtor under, or with respect to, any aspect

of the Insurance Program, in whole or in part.

                 10.    Notwithstanding the relief granted herein or any actions taken hereunder,

nothing contained in this Order shall create any rights in favor of, or enhance the status of any

claim held by, any of the Debtor’s insurance carriers, any other agents or brokers employed by

the Debtor, or any other third party relating to the Insurance Program.

                 11.    Notwithstanding any provision in the Bankruptcy Rules to the contrary,

this Order shall be immediately effective and enforceable upon its entry.




                                                   3
             Case 19-10844-BLS           Doc 12       Filed 04/15/19   Page 26 of 26




               12.    Notwithstanding anything contained in the Motion or this Order, any

payment authorized to be made by the Debtor herein shall be subject to the terms and conditions

contained in any interim or final order authorizing the Debtor to obtain postpetition financing

and to use cash collateral, including any budgets in connection therewith.

               13.    The Court shall retain jurisdiction to hear and determine all matters arising

from the implementation of this Order.




                              , 2019
Wilmington, Delaware                      THE HONORABLE BRENDAN L. SHANNON
                                          UNITED STATES BANKRUPTCY JUDGE




                                                  4
